Citation Nr: 1609806	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the right index and right middle fingers.

2.  Entitlement to an increased rating for bilateral hearing loss, to include whether the reduction from 80 percent to 40 percent, effective October 1, 2015, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1953 to June 1955.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Regional Office (RO) in Boston, Massachusetts, that denied service connection for residuals of injury to the right index and middle fingers.

The Veteran testified at a hearing before the Board in December 2015.  However, VA was unable to produce a written transcript due to an equipment malfunction.  In January 2016, a letter was sent to the Veteran to determine if he desired an opportunity to testify at another hearing.  To date, he has not responded.  Therefore, the Board will proceed to adjudicate the appeal.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the AMC in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he sustained a right hand injury during service when he twisted his index and middle fingers picking up a 5 gallon paint bucket at Fort Devens in 1953.  He indicates that as a result of the injury he was removed from his duties as a keypunch operator and also had difficulties at the firing range.  He states that he also received medical treatment post-service at the Jamaica Plain and Court Street VA treatment facilities.  The Veteran underwent a digit release in December 2001.  See Lahey Clinic Treatment Records.  He further had cortisone injections in his fingers in October 2005 and October 2006.  On remand, additional records should be obtained, as outlined below, and the Veteran should be afforded an appropriate VA examination.

In a December 2015 Notice of Disagreement (NOD), the Veteran disagreed with the RO's July 2015 rating decision that reduced the 80 percent rating assigned for his bilateral hearing loss to 40 percent, effective October 1, 2015.  However, a Statement of the Case (SOC) that addresses this issue has not been issued.  Therefore, a remand of this issue is required.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete service personnel records.

2.  Make arrangements to obtain the Veteran's complete service treatment records concerning his service in the Army Reserves from June 1955 to June 1961.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Lahey Clinic, dated from January 2001 to October 2005 and from July 2007 forward.

4.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the Court Street and Jamaica Plain VA treatment facilities, dated from June 1955 to the present.

5.  After the above development has been completed, schedule the Veteran for an appropriate VA examination of his right hand/fingers.  The entire Veterans Benefits Management System (VBMS) e file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner must identify all current disorders of the right index and right middle fingers found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current right index and/or right middle finger disorder had its clinical onset during active service or is related to any incident of service, to include the injury when the Veteran twisted his index and middle fingers picking up a 5-gallon paint bucket in 1953.  For the purpose of providing this opinion, the examiner should accept as true that the Veteran injured his fingers during service as described.

A complete rationale must accompany all opinions rendered.

6.  Send the Veteran and his representative a Statement of the Case that addresses the issue of entitlement to an increased rating for bilateral hearing loss, to include whether the reduction from 80 percent to 40 percent effective October 1, 2015, was proper.  If the Veteran perfects an appeal by timely submitting a substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.

7.  Finally, readjudicate the claim of entitlement to service connection for residuals of an injury to the right index and right middle fingers.  If the benefit on appeal remains denied, furnish the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




